Citation Nr: 0614206	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  95-14 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with degenerative disc disease, evaluated as 40 percent 
disabling prior to January 30, 2003 and 60 percent disabling 
since that date, to include separate evaluations for 
peripheral neuropathy in each lower extremity, rated as 10 
percent disabling from December 22, 2003 and 20 percent 
disabling from May 3, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979, with subsequent National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a rating in excess of 20 percent 
for low back strain with degenerative disc disease.  During 
the pendency of this appeal, an October 1996 rating decision 
granted an increased evaluation of 40 percent, effective July 
23, 1992 and a July 2004 rating decision granted an increased 
evaluation of 60 percent, effective January 30, 2003.  The 
July 2004 rating decision also granted separate 10 percent 
evaluations for peripheral neuropathy associated with low 
back strain with degenerative disc disease in the right and 
left lower extremities, effective December 22, 2003.  A 
December 2005 rating decision granted increased evaluations 
of 20 percent for peripheral neuropathy in each of the lower 
extremities. 

The Board remanded the case in October 1998 for further 
development.  The case underwent development at the Board in 
July 2002 and was remanded for further development in June 
2003 and March 2005.  The requested development has been 
completed.  

The veteran testified before a Decision Review Officer at the 
RO (RO hearing) in November 1993.  The veteran and his wife 
also testified at an RO hearing in March 1996.  Transcripts 
of both hearings are of record.  

The question of entitlement to an increased rating for the 
low back disability on an extraschedular basis is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Prior to January 30, 2003 the veteran's low back 
disability was manifested by reports of pain, radiating into 
the lower extremities, and X-ray evidence of degenerative 
disc disease, with no recurring attacks of intervertebral 
disc syndrome with little intermittent relief or 
incapacitating episodes requiring bedrest prescribed by a 
physician.  There was no objective medical evidence of 
sciatic neuropathy, vertebral fracture, or ankylosis.  

2.  Since January 30, 2003 the veteran's low back disability 
has been manifested by pain, with reports of numbness, 
tingling, and radiating pain in the lower extremities, but 
with no evidence of vertebral fracture or ankylosis.  

3.  Prior to May 3, 2005, peripheral neuropathy in the lower 
extremities was manifested by complaints of radiating pain, 
numbness, and tingling and no more than mild incomplete 
paralysis of the sciatic nerve, bilaterally.  

4.  Since May 3, 2005, there is objective medical evidence of 
no more than moderate incomplete sciatic nerve paralysis, 
bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a low back disability prior to January 30, 2003 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 60 percent 
for a low back disability since January 30, 2003 have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5235-5242 (2003 & 2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy in each of the lower extremities 
prior to May 3, 2005 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2005).  

4.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy in each of the lower extremities 
since May 3, 2005 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.123, 4.124, 4.124a, Diagnostic Code 8520.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An August 2003 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to an increased evaluation for his service 
connected low back disability.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the August 2003 
VCAA letter informed the veteran where and when to send 
evidence to support his claim.  Thus, the veteran was 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denial, 
because the VCAA did not become effective until after the 
initial decision on the claim.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The claim 
was readjudicated in the July 2004 and December 2005 rating 
decisions, thus, any timing defect in regard to the August 
2003 VCAA notice was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  As discussed above, the 
veteran has been provided notice in regard to degree of his 
service connected disability, thus satisfying the fourth 
element.  While the veteran has not specifically been 
provided notice in regard to the fifth element, notice as to 
the assignment of an effective date is not required because, 
as will be discussed below, the claim is being denied and no 
effective date is being set.  The veteran is thus not 
prejudiced by the lack of this element of notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, Social Security 
Administration records, employment records, and VA and 
private outpatient treatment records have been associated 
with the claims file.  In addition, the veteran was afforded 
VA examinations in January and March 1994, April and 
September 1996, June 1999, March 2003, and May 2005 to 
evaluate his disability.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The veteran was initially granted service connection for low 
back strain in February 1986.  In July 1992 the veteran filed 
a claim for an increased evaluation of his low back 
disability.  

At VA examination in May 1993 the veteran complained of pain 
radiating into the lower extremities.  Forward bending was 
limited to 30 or 40 degrees and lateral bending was about 1/2 
of normal.  X-rays revealed no gross abnormality.  The 
diagnosis was musculoligamentous sprain with residual 
episodes of low back pain and pain radiating into the lower 
extremities with degenerative disc disease at L4-5 and L5-S1.  

At his RO hearing in November 1993 the veteran reported pain 
and that he wore a back brace and used prescription pain 
medication daily.  

VA outpatient treatment records from July to November 1993 
indicate complaints of and treatment for chronic low back 
pain.  

At VA examination in January 1994 the examiner found no 
neurological abnormality in the lower extremities despite the 
veteran's complaints of numbness.  The examiner described the 
veteran's condition as moderate impairment of back function.  
At a March 1994 neurological examination the veteran reported 
low back pain radiating down the legs with numbness in the 
lower extremities.  The neurological examiner noted evidence 
of disc disruption syndrome at L5-S1 and moderate disability, 
however, the examiner indicated that it was not clear what 
extent of the disability was caused by actual neurological 
impairment versus the affect component of his condition, 
because the sensory examination was somewhat bizarre.  

VA outpatient treatment records from October 1994 to April 
1996 indicate complaints of and treatment for chronic low 
back pain radiating into the lower extremities and disc 
disruption syndrome.  

At his March 1996 RO hearing the veteran testified regarding 
his back pain and reported using a back brace, Tens unit, 
cane, crutches, and a wheelchair.  He stated that he had 
continuous, chronic, severe lower back discomfort radiating 
into his lower extremities.  He reported periods of numbness 
in the legs as well.  

An April 1996 private treatment record indicates that the 
veteran complained of back pain with stinging needle 
sensation in both calves.  The physician provided a diagnosis 
of degenerative disc disease of the lumbar spine and lumbar 
disc disruption syndrome.  

At VA examination in April 1996 the veteran described chronic 
low back pain radiating into the lower extremities.  
Examination revealed no paravertebral muscle spasm or 
rigidity.  Lumbar spine flexion was to 15 degrees, extension 
to 10 degrees, and lateral bending to 10 degrees bilaterally.  
The veteran did not demonstrate true weakness or paresis, but 
there were stocking dysesthesias or hypesthesias in the feet 
bilaterally.  The diagnosis was degenerative disc disease of 
the lumbar spine with strong functional component.    

At VA examination in September 1996 the veteran continued to 
report low back pain radiating into the lower extremities.  
He wore a back brace and walked haltingly.  There was no 
unusual kyphosis or lordosis.  The veteran had tenderness in 
the low back with a visible spasm at the L3-4-5 area.  
Flexion was to 20 degrees and extension to 30 degrees.  There 
was no loss of light touch or pinprick sensation in either 
lower extremity.  The diagnosis was degenerative disc disease 
of the low back.  Nerve conduction study was normal.  EMG 
revealed mild changes in the right S1 distribution.  

VA treatment records from April 1997 to October 1998 indicate 
continuing treatment for lumbar disc disease and low back 
pain with radiculopathy.  A nerve conduction study was 
performed in March 1998.  The veteran had reasonably 
maintained range of motion in the lumbar spine in all six 
planes.  Muscle testing was normal, deep tendon reflexes were 
2+ and sensation was maintained.  The impression was chronic 
EMG changes in both the right and left S1 distribution.  

At the June 1999 VA orthopedic examination the veteran 
reported low back pain radiating into the sciatic 
distribution of both legs.  The veteran had limited trunk 
mobility, but it was difficult for the examiner to ascertain 
whether it was more limited by pain, spasm, or guarding.  The 
impression was herniated L4-5 disc with spinal stenosis with 
high grade psychogenic overlay.  

At VA neurological examination in June 1999 the veteran had a 
straight back with no scoliosis and walked with a slow, 
hesitating gait.  Neurological evaluation did not reveal any 
abnormalities.  The veteran presented the recent EMG study 
which the examiner described as questionably abnormal.  The 
examiner reported that he did not find and did not confirm 
any peripheral neuropathy or neurological illness.  The 
impression was low back pain with degenerative L4-5 disease 
and desiccation between L5 and S1.  

The veteran again underwent VA examination in March 2003.  He 
reported daily pain and stated that he had been employed as a 
postal clerk since 2000 but had missed work due to his 
disability.  The veteran did not give a history of being 
bedridden during this time, and so the examiner noted no 
totally incapacitating episodes of pain in the last 12 
months.  Examination revealed tenderness on palpation of the 
paraspinal muscles with no spasm.  Flexion and extension were 
both to 30 degrees.  There was stocking like decrease in 
pinprick to the thighs, legs, and feet.  Straight leg raising 
was positive at 15 degrees bilaterally.  

The examiner opined that the veteran had moderate severity of 
his back disease.  The impression was L4-5 disc protrusion 
with mild spinal stenosis at L4-5, left lateral stenosis, 
disc desiccation at L5-S1, and chronic pain.  
 
A June 2003 letter from the veteran's private physician 
reported treatment for disc disease and the physician 
indicated that this condition would result in periods of 
temporary disability 2 times per month, each episode lasting 
up to 4 days.  Employment records from May 2002 to September 
2003 reveal over 40 days of absence from work.  Private 
medical reports from September 2002 to May 2004 reflect the 
need for time off from work due to back pain.  

VA outpatient treatment reports from May 1993 to March 2005 
include consistent complaints of and treatment for chronic 
low back pain.  

A nerve conduction study and EMG conducted in January 2003 
were interpreted as normal with no evidence of an acute or 
chronic radiculopathy.  At treatment in July 2003 the veteran 
reported no change in the nature of his low back pain and 
denied the onset of lower extremity weakness, loss of 
sensation, or paresthesias.  A record of treatment from 
February 2004 includes a finding of no new neurologic 
symptoms, deficits, or problems other than exacerbation of 
his pain.  

In March 2004 the veteran denied difficulty ambulating or 
motor or sensory deficits.  In May 2004 the veteran reported 
numbness and tingling in the thighs and calves.  Sensory 
examination revealed decrease to light touch and pinprick on 
the right in a non-dermatomal distribution.  Vibration and 
proprioception were normal.  Muscle strength and reflexes 
were 2/4 bilaterally.  The impression was chronic pain 
syndrome.  In October 2004 the veteran presented with 
complaints of chronic low back pain.  Examination revealed 
the veteran to be neurologically intact throughout.  

At the most recent VA examination in May 2005, the veteran 
reported back pain of 8/10 radiating down the entirety of the 
back of both legs.  He was employed in a limited duty 
assignment at the post office.  There was diminished 
sensation to pinprick and vibratory stimulation in the 
entirety of both legs.  Forward flexion was to 40 degrees and 
extension to 20 degrees.  The impression was degenerative 
disc disease of the lumbar spine with back pain and bilateral 
radiation.  The effect of the back disability on the 
veteran's occupation included the veteran's estimate of being 
off work 50 times in the last year.  The examiner found 
partial, moderate, sciatic nerve paralysis bilaterally, 
secondary to degenerative disc disease.  

A private MRI conducted in June 2005 revealed normal lumbar 
lordosis.  The impression was borderline central spinal 
stenosis at L4-5 with mild bilateral neural foraminal 
narrowing, right neural foraminal narrowing at L5-S1, mild 
right L3 neural foraminal narrowing, and moderate L4-5 and 
L5-S1 degenerative disc disease.  A July 2005 letter from the 
veteran's private physician reported axonal type peripheral 
neuropathy and left sided L4 and L5-S1 radiculopathy.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995); 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, including intervertebral disc disease, were made 
effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Despite the higher evaluations established throughout the 
pendency of the appeal, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 40 percent disabling when severe, with recurring 
attacks and little intermittent relief; and 60 percent 
disabling when pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations under Diagnostic Code 5293 and 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

Evaluation Prior to January 30, 2003

Prior to January 30, 2003, the veteran's low back disability 
is evaluated as 40 percent disabling under Diagnostic Code 
5293.  A higher evaluation of 60 percent is not warranted 
under this diagnostic code either as it existed prior to, or 
as revised, September 23, 2002 as there is no evidence of 
pronounced intervertebral disc syndrome or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

The medical evidence consistently describes degenerative disc 
disease confirmed by X-ray evidence, however, despite 
consistent reports of radiating pain and numbness in the 
lower extremities, the first objective medical evidence of 
partial sciatic paralysis was at the May 2005 VA examination.  
While the September 1996 EMG study revealed mild changes in 
the right S1 distribution and the March 1998 EMG study 
revealed changes in both the right and left S1 distribution, 
the neurological examiner who reviewed the records in June 
1999 found no neurological abnormalities and he specifically 
stated that he could not confirm any peripheral neuropathy.  

Further, despite stocking like decreased sensation in March 
2003, all findings on the January 2003 EMG study were normal 
and the veteran denied the onset of lower extremity weakness, 
loss of sensation, or paresthesias in July 2003.  Medical 
professionals characterized the disability as no more than 
moderate.  Thus, prior to January 30, 2003, pronounced 
intervertebral disc syndrome has not been demonstrated, as 
would be required to grant a 60 percent rating under 
Diagnostic Code 5293 as it existed prior to September 23, 
2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

While the veteran has reported a great deal of time lost from 
work due to his back disability, which is verified by 
employment records and letters from his private physician, 
there is no indication that this time off work was 
accompanied by bedrest prescribed by a physician.  The March 
2003 VA examiner specifically found no incapacitating 
episodes as no history of required bedrest had been given.  
Thus, in the absence of prescribed bedrest, incapacitating 
episodes have not been shown and evaluation in excess of 40 
percent under the revised version of Diagnostic Code 5293 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

For the period from September 23, 2002, the veteran's back 
disability could be evaluated on the basis of the combined 
neurologic and orthopedic manifestations.  

The veteran was provided a separate rating for the neurologic 
manifestations effective January 30, 2003, and the evaluation 
for the period beginning on January 30, 2003 will be 
discussed below.

For the period from September 23, 2002 to January 30, 2003, 
there was no evidence that the back disability was manifested 
by a compensable neurologic impairment.  Even as late as 
January 30, 2003 testing revealed no neurologic impairment, 
and earlier examinations had revealed no radiculopathy.  In 
the absence of any findings of a compensable neurologic 
disability, additional evaluation on that basis is not 
warranted.  38 C.F.R. §§ 4.123, 4.124, 4.124a (2005).

The 40 percent evaluation for the veteran's low back 
disability prior to January 30, 2003, is the maximum 
evaluation available for limitation of motion of the lumbar 
spine or lumbosacral strain, thus, a higher evaluation under 
the diagnostic codes rating these conditions is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003).

An evaluation in excess of 40 percent prior to January 30, 
2003 is available for residuals of vertebral fracture, or 
ankylosis of the lumbar spine.  None of the medical evidence 
has indicated vertebral fracture.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 
1994) at 86.).  All of the VA examinations have revealed 
that, while limited, the veteran retains motion in the lumbar 
spine, thus, ankylosis was not shown.  A rating in excess of 
40 percent under the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289 (2003).  

The provisions of 38 C.F.R. §§ 4.40, 4.45 cannot provide a 
higher evaluation based on ankylosis, because they are not 
applicable where the veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997); 38 C.F.R. §§ 4.40, 4.45.

The provisions of 38 C.F.R. §§ 4.40, 4.45 could provide a 
basis for a higher evaluation under the oldest version of 
Diagnostic Code 5293. VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 
31262 (1998).  Examiners described and considered the 
veteran's functional impairment, but concluded that the 
disability was no more than moderate.  There is no other 
evidence of a more severe disability during this period.  
Accordingly, the evidence is against awarding a higher rating 
under Diagnostic Code 5293 on the basis of functional 
impairment.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 40 percent for the veteran's low 
back disability prior to January 30, 2003, the reasonable 
doubt doctrine does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21.  

Evaluation from January 30, 2003

Since January 30, 2003, the veteran's low back disability has 
been evaluated as 60 percent disabling under Diagnostic Code 
5293 (renumbered as 5243).  A higher evaluation prior to the 
September 26, 2003 revision requires residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces, or unfavorable ankylosis of the spine.  The 
medical evidence does not indicate vertebral fracture or 
ankylosis, thus, entitlement to an evaluation in excess of 60 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286 (2003).  

Under the revised rating schedule, an evaluation in excess of 
60 percent requires unfavorable ankylosis of the entire 
spine.  As there is no medical evidence of ankylosis 
throughout the record, an evaluation in excess of 60 percent 
is not warranted.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2005).  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 60 percent for the veteran's low 
back disability since January 30, 2003, the reasonable doubt 
doctrine does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21.  

Peripheral Neuropathy prior to May 3, 2005

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005).

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

Prior to May 3, 2005, the veteran's peripheral neuropathy is 
evaluated as 10 percent disabling in each lower extremity 
under Diagnostic Code 8520.  This Diagnostic Code provides 
evaluations of 60 percent for severe incomplete paralysis, 40 
percent for moderately severe incomplete paralysis, 20 
percent for moderate incomplete paralysis, and 10 percent for 
mild incomplete paralysis of the sciatic nerve.  Severe 
incomplete paralysis contemplates marked muscular atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Prior to May 5, 2005, the medical evidence reflects no more 
than mild incomplete paralysis of the sciatic nerve.  In this 
regard, EMG study in September 1996 revealed mild changes in 
the right S1 distribution.  At nerve conduction study in 
March 1998 the veteran had EMG findings of chronic changes in 
both the right and left S1 distributions, but muscle testing 
was normal, deep tendon reflexes were 2+ and sensation was 
maintained.  VA neurological examination in June 1999 found 
no abnormalities and the examiner specifically stated that he 
could not find or confirm any peripheral neuropathy.  EMG 
conducted in January 2003 was also normal.  In May 2004 the 
veteran again reported numbness and tingling in the lower 
extremities and sensory examination revealed decrease to 
light touch and pinprick on the right.  In October 2004 the 
veteran was neurologically intact.  

The conflicting evidence regarding the neurological component 
of the veteran's low back disability prior to May 3, 2005 
reflects that no more than mild incomplete paralysis has been 
shown.  

Despite continuing complaints of numbness, tingling, and 
radiating pain, several studies have produced no objective 
findings of neurological impairment.  Therefore, moderate 
incomplete paralysis has not been shown and entitlement to an 
evaluation in excess of 10 percent for peripheral neuropathy 
in each of the lower extremities prior to May 3, 2005 is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 10 percent for the peripheral 
neuropathy in each of the lower extremities prior to May 3, 
2005, the reasonable doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  


Peripheral Neuropathy since May 3, 2005

Since May 3, 2005 the veteran's peripheral neuropathy is 
evaluated as 20 percent disabling in each lower extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  The medical 
evidence since this date does not indicate moderately severe 
or severe incomplete paralysis of the sciatic nerve as 
required to warrant an evaluation in excess of 20 percent. 

While the May 2005 VA examination revealed diminished 
sensation to pinprick and vibratory stimulation in the 
entirety of both legs, the examiner described the bilateral 
sciatic nerve paralysis as only partial and moderate.  The 
only medical evidence subsequent to this examination 
regarding the neurological manifestations of the veteran's 
low back disability is a July 2005 letter from the veteran's 
private physician in which he reported axonal type peripheral 
neuropathy and left sided L4 and L5-S1 radiculopathy.  The 
physician did not describe the neuropathy or radiculopathy 
and did not suggest that it was any more severe than 
moderate.  

Thus, in the absence of medical evidence of moderately severe 
or severe incomplete paralysis of the sciatic nerve, 
entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy in each of the lower extremities is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent for peripheral 
neuropathy in each of the lower extremities since May 3, 
2005, the reasonable doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  

Extraschedular Consideration

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for an increased rating.  
Floyd v. Brown, 9 Vet. App. at 96

The veteran has reported throughout the appeal period that he 
was in limited work assignments or had missed significant 
amounts of time from work due to his low back disability.  
The time off from work is verified by employment records and 
notes from his private physician.  

The evidence suggests that the back disability may result in 
marked interference with employment.  Because the Board 
cannot award an extraschedular rating in the first instance, 
this element of the claim must be remanded to the RO for 
referral to the appropriate first line authority.



ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability prior to January 30, 2003 is denied.  

Entitlement to an evaluation in excess of 60 percent for a 
low back disability since January 30, 2003 is denied.

Entitlement to evaluations in excess of 10 percent for 
peripheral neuropathy in each of the lower extremities prior 
to May 3, 2005 is denied.  

Entitlement to evaluations in excess of 20 percent for 
peripheral neuropathy in each of the lower extremities since 
May 3, 2005 is denied.  


REMAND

As explained above, the extraschedular aspect of the 
veteran's claim must be remanded for referral to the 
appropriate first line authority.  Accordingly, the claim is 
remanded for the following:

1.  Refer the veteran's claim for an 
extraschedular rating for his low back 
disability to VA's Under Secretary for 
Benefits or Director of Compensation and 
Pension for adjudication.

2.  If the benefit is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


